JOINDER NUMBER 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, and in effect from time to time, the “Agreement”) made as of the 13th
day of January, 2017, by and among Auxilio, Inc., a Nevada corporation
(“Parent”), Auxilio Solutions, Inc., a California corporation (“Solutions”),
Delphiis, Inc., a California corporation (“Delphiis”), CynergisTek, Inc., a
 Texas corporation (“CynergisTek”), and one or more additional direct or
indirect Subsidiaries hereafter acquired or formed (Parent, Solutions, Delphiis,
CynergisTek and such other Subsidiaries are sometimes collectively referred to
herein as “Borrowers” and each individually as a “Borrower”), the financial
institutions from time to time parties thereto as Lenders, and Avidbank, a
California banking corporation (“Avidbank”), in its capacity as contractual
representative for itself and the other Lenders (“Agent”).  Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Agreement.

By its execution below, the undersigned, CYNERGISTEK, INC., a Delaware
corporation, agrees to become, and does hereby become, a Borrower under the
Agreement and a Maker under each Note, and agrees to be bound by the Agreement
and such Notes as if originally a party thereto.  By its execution below, the
undersigned hereby represents and warrants as to itself that all of the
representations and warranties contained in Article IV of the Agreement are true
and correct in all respects as of the date hereof (except to the extent such
representations and warranties expressly relate solely to an earlier date).
 CYNERGISTEK, INC., a Delaware corporation, represents and warrants that the
schedules attached hereto are true and correct in all respects and such
schedules set forth all information required to be scheduled under the
Agreement.

IN WITNESS WHEREOF CYNERGISTEK, INC., a Delaware corporation, has duly executed
and delivered this Joinder Number 1 to Amended and Restated Credit Agreement as
of this 7 day of September, 2017.

 

CYNERGISTEK, INC.,
a Delaware corporation

By:  /s/ Paul T. Anthony

Name: Paul T. Anthony

Title: CFO

 